THE STATE OF TEXAS
                                          MANDATE
TO THE 71ST DISTRICT COURT OF HARRISON COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 22nd
day of May, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 Thomas Lance Beloney, Appellant                             No. 06-15-00007-CR

                     v.                                      Trial Court No. 14-0158X

 The State of Texas, Appellee


       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to (1) to reflect that the offense
of conviction was a third degree felony offense, (2) to reflect that Thomas Lance Beloney pled true
to the allegations of the two enhancement paragraphs, and (3) by deleting the letters “TBD” and
substituting an assessment of $0.00 for attorney fees. As modified, the judgment of the trial court
is affirmed.
       We note that the appellant, Thomas Lance Beloney, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 20th day of July, A.D. 2015.

                                                              DEBRA K. AUTREY, Clerk